DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuckin, Jr. et al. (US 20170273698).

Referring to claim 1, McGuckin discloses an atherectomy system (Figs. 17-23C), comprising: 
a handle having a handle housing 158 (Fig. 20; para [0138] and [0150]); 

a drive mechanism 236 (Figs. 21A-21C) disposed within the handle housing and adapted to rotatably engage the drive member, the drive mechanism including: 
an electric drive motor 236 (Figs. 21A-21C); 
a drive gear 230 (Fig. 21A) rotatably engaged with the electric drive motor 236; and a driven gear 242 coupled with the drive member and engaged with the drive gear such that rotation of the driven gear causes rotation of the drive member (para [0150]-[0151]); 
wherein the drive mechanism is configured to enable a rotation speed of the atherectomy burr of up to at least about 200,000 rpm (in para [0150] McGuckin discloses the shaft rotates at a speed of 12,000 rpm or faster. In para [0107] McGuckin discloses the shaft rotates at a speed of typically between 100,000 and 200,000 rpm. Based on this disclosure Examiner contends that the speed of 200,000 rpm also apply to the embodiment as disclosed in Figs. 20 and 21A-21C).

Referring to claim 4, McGuckin discloses the atherectomy system of claim 1, wherein the drive member is configured to accommodate a guidewire extending through the drive member (para [0147] discloses the burr includes a lumen for receiving guidewire. Fig. 19 shows drive shaft 153 has a lumen for receiving a guidewire). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McGuckin in view of Barry (US 20020151917).

Referring to claim 2, McGuckin discloses the atherectomy system of claim 1 but fails to disclose wherein the drive mechanism is configured to enable a rotation speed of the atherectomy burr of up to about 250,000 rpm. 

Referring again to claim 2, in paragraph [0151] McGuckin discloses the gear ratio of drive gear to driven gear is 4:1 (i.e., drive gear turns one revolution equal driven gear being turned 4 revolutions). However, in the same field of endeavor, which is an atherectomy device, Barry discloses electric motor is capable to rotate the drive shaft at a speed of 250,000 rpm (para [0028]). In view of Barry’s teachings it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have perform routine experimentation with a more powerful electric motor, electrical current to the electric motor and/or the gear ratio of drive gear and driven gear to achieve a speed of 250,000 rpm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B). (In re Aller, 105 USPQ 233).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McGuckin.

Referring to claim 3, McGuckin discloses the atherectomy system of claim 1, but fails to disclose the drive gear and the driven gear are configured such that the driven gear goes through about 2 to about 5 revolutions per revolution of the drive gear. 

Again referring to claim 3, in paragraph [0151] McGuckin discloses the gear ratio is 4:1 (i.e., drive gear turns one revolution equal driven gear being turned 4 revolutions). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have perform routine experimentation the gear ratio of drive gear and driven gear to achieve a desired speed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B). (In re Aller, 105 USPQ 233).

Claims 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin, Jr. et al. (US 20170273698) in view of Nash et al. (US 20080097499).

Referring to claim 5, McGuckin discloses the atherectomy system of claim 1 but fails to disclose a fluid pump built into the drive mechanism. However, in the same field of endeavor, which is an atherectomy device, Nash discloses using a single drive shaft 331 of motor 326 to drive a drive shaft 342, which includes a cutter in the form of windings 346 or a cutting element (para [0122]), and the single drive shaft 331 also drives infusate pump 338 for delivering therapeutic agent or fluid jet through a lumen in the drive shaft 342 to the tissue at the treatment site (Fig. 3; para [0056]: “a motor 326 or other source of rotational power may serve to actuate the driveshaft 331, either directly (as shown) or indirectly through a transmission or gear mechanism (not shown), and the drive shaft may extend distally towards and into the body (not shown). In this embodiment, a single driveshaft 331 drives both the aspiration pump 340 and the infusate pump 338.”) Nash further discloses that the advantage of operating infusate pump at the same time with the vacuum, which is created by the helical winding wire on the drive shaft, is creating a current that draws in the fragmented occlusive material, which is generated by the cutter, to the aspiration ports, thereby preventing the debris from traveling to the body away from the treatment site (para [0086]). In view Nash’s teaching it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided an infusate pump in front of the motor drive shaft of McGuckin so that it too would have the same advantage.

Referring to claim 6, McGuckin/Nash discloses the atherectomy system of claim 5, wherein the fluid pump comprises an impeller (Nash: element 344 as shown in Fig. 3; para [0056]) that is secured to the drive member of McGuckin such that the impeller rotates with the drive member, and the impeller is in fluid communication with a source of fluid (fluid source 6 as shown in Fig. 24 of McGuckin’s drawings or fluid source 352 as shown in Fig. 3 of Nash’s drawings). 

Referring to claim 7, McGuckin/Nash discloses the atherectomy system of claim 6, further comprising a shaft seal member that defines a fluid chamber that is in fluid communication with the source of fluid, and the shaft seal member is configured to permit the drive member to extend therethrough with the impeller disposed within the fluid chamber (Fig. 3 of Nash reference is reproduced and annotated below. Examiner 

    PNG
    media_image1.png
    523
    584
    media_image1.png
    Greyscale


Referring to claim 8, McGuckin/Nash discloses the atherectomy system of claim 7, further comprising an outer tubular member (see annotated figure above) extending distally of the shaft seal member, such that the drive member extends distally through 

 Referring to claim 9, McGuckin discloses an atherectomy system (Figs. 17-23C), comprising: 
a handle having a handle housing 158 (Fig. 20; para [0138] and [0150]);
a drive member 153 (Figs. 22A-22B; para [0138]-[0147]) extending through the handle housing and operably coupled to an atherectomy burr 154 (Figs. 22A-22B; para [0138]); 
an electric drive motor 236 (Figs. 21A-21C); a drive train 231 (Figs. 21A-21B and para [0150]) operably coupling the electric drive motor to the drive member (para [0151]). 

Referring again to claim 9, McGuckin discloses the invention substantially as claimed except for disclosing a fluid pump driven by the electric drive motor. However, in the same field of endeavor, which is an atherectomy device, Nash discloses using a single drive shaft 331 of motor 326 to drive a drive shaft 342, which includes a cutter in the form of windings 346 or a cutting element (para [0122]), and the single drive shaft 331 also drives infusate pump 338 for delivering therapeutic agent or fluid jet through a lumen in the drive shaft 342 to the tissue at the treatment site (Fig. 3; para [0056]: “a motor 326 or other source of rotational power may serve to actuate the driveshaft 331, either directly (as shown) or indirectly through a transmission or gear mechanism (not shown), and the drive shaft may extend distally towards and into the body (not shown). In this embodiment, a single driveshaft 331 drives both the aspiration pump 340 and the infusate pump 338.”) Nash further discloses that the advantage of operating infusate pump at the same time with the vacuum, which is created by the helical winding wire on the drive shaft, is creating a current that draws in the fragmented occlusive material, which is generated by the cutter, to the aspiration ports, thereby preventing the debris from traveling to the body away from the treatment site (para [0086]). In view Nash’s teaching it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided an infusate pump in front of the motor drive shaft of McGuckin so that it too would have the same advantage.

Referring to claim 10, McGuckin/Nash discloses the atherectomy system of claim 9, wherein the drive train 231 comprises: a drive gear that is rotatably engaged with the electric drive motor; and a driven gear that is coupled with the drive member and is engaged with the drive gear such that rotation of the driven gear causes rotation of the drive member (McGuckin: Figs. 21A-21B and para [0150])

Referring to claim 11, McGuckin/Nash discloses the atherectomy system of claim 9, wherein the fluid pump comprises an impeller (Nash: element 344 as shown in Fig. 3, which is reproduced and annotated above; para [0056]) that is secured to the drive member of McGuckin such that the impeller rotates with the drive member, and the impeller is in fluid communication with a source of fluid (fluid source 6 as shown in Fig. 24 of McGuckin’s drawings or 352 as shown in Fig. 3 of Nash reference).

Referring to claim 12, McGuckin/Nash discloses the atherectomy system of claim 11, further comprising a fluid chamber that is in fluid communication with the source of fluid, with the impeller disposed within the fluid chamber (see annotated figure above). 

Referring to claim 13, McGuckin/Nash discloses the atherectomy system of claim 9, wherein the drive train is configured to enable a rotation speed of the atherectomy burr of up to at least about 200,000 revolutions per minute (in para [0150] McGuckin discloses the shaft rotates at a speed of 140,000 rpm or faster. In para [0107] McGuckin discloses the shaft rotates at a speed of typically between 100,000 and 200,000 rpm. Based on this disclosure Examiner contends that the speed of 200,000 rpm also apply to the embodiment as disclosed in Figs. 20 and 21A-21C). 

Referring to claim 14, McGuckin/Nash discloses the atherectomy system of claim 9, but fail to disclose the fluid pump provides a fluid pressure of about 10 pounds per square inch (psi) to about 100 psi. Since the speed of the pump of Nash is dependent on the speed of the motor shaft. Examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have perform routine experimentation with the speed of the drive shaft to achieve a fluid pressure of about 100 psi since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B). (In re Aller, 105 USPQ 233).
 
Referring to claim 15, McGuckin discloses an atherectomy system (Figs. 17-23C), comprising: 
a handle having a handle housing 158 (Fig. 20; para [0138] and [0150]); 
a drive member 153 (Figs. 22A-22B; para [0138]-[0147]) extending through the handle housing and operably coupled to an atherectomy burr 154 (Figs. 22A-22B; para [0138]) ; 
a drive mechanism 236 (Figs. 21A-21C) disposed within the handle housing and adapted to rotatably engage the drive member, the drive mechanism including: 
an electric drive motor 236 (Figs. 21A-21C); 
a drive gear 230 (Fig. 21A) rotatably engaged with the electric drive motor 236; and a driven gear 242 coupled with the drive member and engaged with the drive gear such that rotation of the driven gear causes rotation of the drive member (para [0150]-[0151]); 
wherein the drive mechanism is configured to enable a rotation speed of the atherectomy burr of up to at least about 200,000 rpm (in para [0150] McGuckin discloses the shaft rotates at a speed of 12,000 rpm or faster. In para [0107] McGuckin discloses the shaft rotates at a speed of typically between 100,000 and 200,000 rpm. Based on this disclosure Examiner contends that the speed of 200,000 rpm also apply to the embodiment as disclosed in Figs. 20 and 21A-21C).

 Referring again to claim 15, McGuckin discloses the invention substantially as claimed except for disclosing a fluid pump driven by the electric drive motor. However, a motor 326 or other source of rotational power may serve to actuate the driveshaft 331, either directly (as shown) or indirectly through a transmission or gear mechanism (not shown), and the drive shaft may extend distally towards and into the body (not shown). In this embodiment, a single driveshaft 331 drives both the aspiration pump 340 and the infusate pump 338.”) Nash further discloses that the advantage of operating infusate pump at the same time with the vacuum, which is created by the helical winding wire on the drive shaft, is creating a current that draws in the fragmented occlusive material, which is generated by the cutter, to the aspiration ports, thereby preventing the debris from traveling to the body away from the treatment site (para [0086]). In view Nash’s teaching it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provided an infusate pump in front of the motor drive shaft of McGuckin so that it too would have the same advantage.

Referring to claim 16, McGuckin/Nash discloses the atherectomy system of claim 15, wherein the fluid pump comprises an impeller 344 (see annotated figure above) that is secured to the drive member such that the impeller rotates with the drive member, and the impeller is in fluid communication with a source of fluid (see paragraph 18 above). 

Referring to claim 17, McGuckin/Nash discloses the atherectomy system of claim 16, further comprising a fluid chamber that is in fluid communication with the source of fluid, with the impeller disposed within the fluid chamber (see annotated figure above). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin, Jr. et al. in view of Nash et al. as applied to claim 15 above and further in view of Lee et al. (US 10,130,437).

Referring to claims 18-20, McGuckin/Nash disclose the atherectomy system of claim 15 but fails to disclose the drive gear is made out of a polyetheretherketone (PEEK) and the driven gear is made out of aluminum. 
 
Referring again to claims 18-20, Lee discloses gear 622 of a surgical forceps can be made out of any stiff material, suitable material include PEEK and stainless steel. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have made the gear mechanism of McGuckin of polyetheretherketone (PEEK) and/or of aluminum since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771